Leave to appeal is granted and the matter is summarily remanded to the Appellate Division for consideration of the appeal on the merits, conditioned upon the defendant making a preliminary showing to the satisfaction of that court within 14 days of the filing date of this order that the appeal will raise a substantial question which should be determined by the Appellate Court; and it is further ORDERED that the plaintiff may respond to the defendant’s preliminary showing within 10 days of the filing of that application; and it is further ORDERED *472that the appeal shall stand dismissed if the defendant does not comply with the above condition and filing schedule. Jurisdiction is not retained.